Melvin Mayfield, Chief Judge. The appellant in this case had been “laid off’ from work five or six weeks and was receiving unemployment benefits. His employer called him back to work for a week during which he earned $549.69 but reported to the Employment Security Division that he was unemployed and had no earnings during that week. As a result, he received benefits in the amount of $100.00 to which he was not entitled. The Employment Security Division determined that appellant received benefits because he willfully made a false statement or misrepresentation of a material fact, that he was liable to repay the $100.00 received, and was disqualified from receiving benefits for fifteen (15) weeks. The appellant repaid the $100.00 but appealed the disqualification. Both the Appeal Tribunal and the Board of Review held against him. The appellant testified that he did not intend to receive benefits to which he was not entitled. He said he had not been paid for the work he did during the week involved and therefore believed he was entitled to draw benefits for that week. He also testified that when he started drawing benefits he did not make a claim for the first week he was off work because he received a check that week for the work he had done the week before. The Arkansas Employment Security law, enacted by the General Assembly of the state, provides that a claimant may appeal from a decision of the Board of Review to the Court of Appeals "Where the findings of the Board of Review as to the facts, if supported by evidence and in the absence of fraud, shall be conclusive and the jurisdiction of said court shall be confined to questions of law.” The Arkansas Supreme Court and the Arkansas Court of Appeals have both held that findings of fact made by the board should be affirmed if supported by substantial evidence. Terry Dairy Products Co., Inc. v. Cash, 224 Ark. 576, 275 S.W. 2d 12 (1955); Deatherage v. Daniels, 267 Ark. 683, 590 S.W. 2d 62 (Ark. App. 1979). The appellant worked a week and earned $549.69 but he filled out his card for that week saying he did not work and that he had no earnings. Whether this was done willfully in order to receive unemployment benefits is a question of fact. This court does not know any more about that than the Board of Review knows and the law provides that the Board is to make the factual determination. It is the duty of this court to affirm that determination if supported by substantial evidence and the Supreme Court has said: Even though there is evidence upon which the Board of Review might have reached a different result, the scope of judicial review is limited to a determination whether the board could reasonably reach its results upon the evidence before it and a reviewing court is not privileged to substitute its findings for those of the board even though the court might reach a different conclusion if it had made the original determination upon the same evidence considered by the board. (Citations omitted.) Even if the evidence is undisputed, the drawing of inferences is for the board, not the courts. (Citation omitted.) Harris v. Daniels, 263 Ark. 897, 567 S.W. 2d 954.(1978). Affirmed. Cracraft, Cooper and Cloninger, JJ., dissent.